297 S.W.3d 137 (2009)
Marvin HAYES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92359.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Timothy. J. Forneris, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence Michael Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Marvin Hayes (Movant) appeals from the Findings of Fact, Conclusions of Law, and Order (Judgment) overruling his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant sought to vacate his convictions for one count of first-degree robbery, Section 569.020, RSMo 2000,[1] and for one count of armed criminal action, Section 571.015, for which he was sentenced to concurrent terms of ten years' imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.